Case: 17-10209      Document: 00514139952         Page: 1    Date Filed: 09/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                    No. 17-10209                                     FILED
                                  Summary Calendar                           September 1, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS BERNY-ESTRADA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:15-CR-18-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Luis Berny-Estrada, federal prisoner # 53849-177, was convicted of
illegal reentry and was sentenced to 37 months of imprisonment and three
years of supervised release. He appeals the denial of his 18 U.S.C. § 3582(c)(2)
motion for a sentence reduction pursuant to Sentencing Guidelines
Amendment 802.         He also argues that his original guidelines range was
incorrectly calculated.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10209     Document: 00514139952    Page: 2   Date Filed: 09/01/2017


                                 No. 17-10209

      Amendment 802 is not listed in U.S.S.G. § 1B1.10(d).             See U.S.
Sentencing Guidelines Manual, Supp. to App. C, Amendment 802, pp. 146-59
(2016); § 1B1.10(d).   Accordingly, the district court was not authorized to
reduce Berny-Estrada’s sentence pursuant to Amendment 802, and the district
court did not abuse its discretion in denying his § 3582(c)(2) motion. See Dillon
v. United States, 560 U.S. 817, 826 (2010); United States v. Evans, 587 F.3d
667, 672 (5th Cir. 2009). Berny-Estrada’s challenges to the correctness of his
original sentence are not cognizable under § 3582(c)(2). See Dillon, 560 U.S.
at 831.
      The judgment of the district court is AFFIRMED.




                                       2